department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-71-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject passive_activity rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer trust partnership date date year year dollar_figurex dollar_figurey a b c d e f issue is trust considered a separate_entity from taxpayer in determining material_participation in partnership for purposes of applying the passive_activity_loss and credit limitations of sec_469 conclusion no under the grantor_trust provisions of sec_671 through taxpayer is treated as the owner of trust and its assets accordingly the passive_activity_loss and credit limitations of sec_469 will be applied to the income deductions and credits from trust’s interest in partnership at taxpayer’s individual level not at the trust level facts taxpayer is the grantor and co-trustee of trust on date year taxpayer formed partnership with taxpayer and trust as the sole partners taxpayer owned a a general interest and a b limited interest trust owned a c general interest during year taxpayer assigned portions of his limited_partnership_interest to trust so that on date year the trust owned a d limited interest in addition to the c general interest based upon your incoming request we are to presume that taxpayer materially participated in the activities of the partnership on its year form_1065 partnership reported an ordinary_loss of dollar_figurex and a rental loss of dollar_figurey schedules k-1 were attached showing two partners trust and taxpayer the income and losses were allocated e c d to trust and f - e to taxpayer based upon your incoming request we are to presume that trust is a grantor_trust as defined in sec_671 through law and analysis sec_469 generally disallows passive_activity_losses and passive_activity credits for taxpayers described in sec_469 in general a passive_activity is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate or any activity involving a rental_activity without regard to whether the taxpayer participates in such activity sec_469 taxpayers subject_to the passive_activity_loss and credit limitations include among others any individual estate_or_trust sec_469 sec_1 1t b clarifies that this rule does not apply to trusts or portions of trusts described in sec_671 a_trust described in sec_671 is a_trust whereby the grantor or another retains certain controls over the trust income corpus or both to such an extent that the grantor or another will be treated as the owner of the trust property and income or a portion thereof for federal_income_tax purposes see sections sec_671 and the regulations interpreting that section provide that when a grantor is treated as wholly owning a_trust the grantor must take into account in computing his income_tax_liability all of the trust’s items of income deduction and credit as though the trust had not been in existence during the period the grantor is treated as the owner sec_1_671-3 when a grantor or other person is treated as the sole owner of a_trust for federal_income_tax purposes under sec_671 that person is treated as the owner of all of the trust’s assets see 69_tc_165 when a grantor or other person has certain powers in respect of trust property that are tantamount to dominion and control_over such property the code looks through the trust form and deems such grantor or other person to be the owner of the trust property and attributes the trust income to such person the rule in sec_1_469-1t excepting grantor trusts within the meaning of sec_671 from the application of sec_469 is consistent with the treatment of the grantor or other person under sec_671 as the owner of the trust’s assets under the grantor_trust_rules the grantor or another is treated as the owner of the trust’s assets and takes into account the trust’s items of income deduction and credit as an individual the grantor is subject_to sec_469 accordingly it is appropriate that the passive_activity rules of sec_469 are applied to the trust’s income deductions and credits on the individual level of the grantor or other person treated as the owner see s rep no pincite ndollar_figure in the case of a grantor_trust however material_participation is determined at the grantor rather than the entity level see also staff of the jt comm on taxation 99th cong general explanation of the tax_reform_act_of_1986 pincite n based upon the facts as presented in your incoming request we are to presume trust is a grantor_trust within the meaning of sec_671 accordingly taxpayer is treated as the owner of trust for federal_income_tax purposes as the owner of trust taxpayer is treated as the owner of all of trust’s property including trust’s partnership_interest see also 84_tc_667 finding that the grantor_trust provisions result in the grantor’s being treated as the owner of the partnership_interest held by the trust accordingly the deductions and credits attributable to trust’s interest in partnership are subject_to the limitations of sec_469 on taxpayer’s individual level in your incoming request you noted we are to presume that taxpayer materially participated in the partnership based on this presumption to the extent partnership generated trade_or_business losses as opposed to rental such losses reported by taxpayer that are attributable to trust’s interest in partnership would not be subject_to the passive loss and credit limitations of sec_469 we note that an additional issue is present the only partners of partnership are taxpayer and trust as outlined above under sec_671 when a_trust is characterized as a grantor_trust the trust is ignored for income_tax purposes and the grantor is treated as the owner of the trust’s assets accordingly because the trust at issue is a grantor_trust as defined in sec_671 through taxpayer is treated as the owner of the assets of trust including the partnership_interest held by the trust because taxpayer and not the grantor_trust is treated as owning the partnership_interest held as an asset of trust taxpayer is the sole partner of the partnership in order to be a valid partnership for federal tax purposes the partnership must have two or more partners based on the facts presented it appears that a valid partnership does not exist for federal tax purposes case development hazards and other considerations this field_service_advice considers only the first question raised in your request it is our feeling that our response to the first question resolves the issue thus making a response to questions two through four not relevant to the potential adjustment we additionally note that because the losses and credits attributable to the trust assets are subject_to the passive_activity_loss and credit limitations of sec_469 on the individual level of the person treated as the owner the exemption contained in sec_1_469-1t of grantor trusts from the application of sec_469 poses no potential for choice of entity abuse by taxpayers further because taxpayer reported both his individual share and the trust’s share of the income and losses of the partnership on taxpayer’s individual return the fact that no valid partnership existed most likely will not necessitate a further adjustment please call if you have any further questions assistant chief_counsel field service by melissa c liquerman senior technician reviewer passthroughs special industries branch field service division
